FILED: QUEENS COUNTY CLERK 10/21/2020 08:24 AM                               INDEX NO. 716804/2020
NYSCEF DOC.Case
            NO. 21:20-cv-05064-FB-VMS Document 1 Filed 10/21/20 Page 1 of 5 PageID
                                                                     RECEIVED      #: 1 10/21/2020
                                                                               NYSCEF:




                                              1 of 5
FILED: QUEENS COUNTY CLERK 10/21/2020 08:24 AM                               INDEX NO. 716804/2020
NYSCEF DOC.Case
            NO. 21:20-cv-05064-FB-VMS Document 1 Filed 10/21/20 Page 2 of 5 PageID
                                                                     RECEIVED      #: 2 10/21/2020
                                                                               NYSCEF:




                                              2 of 5
FILED: QUEENS COUNTY CLERK 10/21/2020 08:24 AM                               INDEX NO. 716804/2020
NYSCEF DOC.Case
            NO. 21:20-cv-05064-FB-VMS Document 1 Filed 10/21/20 Page 3 of 5 PageID
                                                                     RECEIVED      #: 3 10/21/2020
                                                                               NYSCEF:




                                              3 of 5
FILED: QUEENS COUNTY CLERK 10/21/2020 08:24 AM                               INDEX NO. 716804/2020
NYSCEF DOC.Case
            NO. 21:20-cv-05064-FB-VMS Document 1 Filed 10/21/20 Page 4 of 5 PageID
                                                                     RECEIVED      #: 4 10/21/2020
                                                                               NYSCEF:




                                              4 of 5
FILED: QUEENS COUNTY CLERK 10/21/2020 08:24 AM                               INDEX NO. 716804/2020
NYSCEF DOC.Case
            NO. 21:20-cv-05064-FB-VMS Document 1 Filed 10/21/20 Page 5 of 5 PageID
                                                                     RECEIVED      #: 5 10/21/2020
                                                                               NYSCEF:




                                              5 of 5
